DETAILED ACTION
1.	Claims 1-20 of U.S. Application 16/778907 filed on January 31, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 31, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Reference number 152 of figure 5 not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The features of claim 2, “a cover configured to abut and cover the lip to maintain the coolant within the cover and guide the coolant into the least one opening” are not shown in the drawings.
The features of claim 3, “the cover is a ring-like shape configured to be bolted to the body” are not shown in the drawings.
The features of claim 4, “the cover defines at least one notch to correspond to each channel in the installed state” are not shown in the drawings.
The features of claim 9, “a cover configured to abut and cover the lip to maintain the coolant within the cover and guide the coolant into the least one opening” are not shown in the drawings.
The features of claim 10, “the cover is a ring-like shape configured to be bolted to the body” are not shown in the drawings.
The features of claim 11, “the cover defines at least one notch to correspond to each channel in the installed state” are not shown in the drawings.
The features of claim 18, “the annular ring is configured to be bolted to the body of the endplate” are not shown in the drawings.
Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
6.	Claims 1, 4 and 8 are objected to because of the following informalities:    
Claim 1, line 3, “the channel” should be -- the corresponding channel --.
Claim 1, line 3, “the body” should be -- the disc-like body --.
Claim 1, lines 3-4, “the opening” should be -- the at least one opening --.
Claim 1, line 5, “the body” should be -- the disc-like body --.
Claim 3, line 2, “the body” should be -- the disc-like body --.
Claim 4, line 2, “each channel” should be -- the corresponding channel --.
Claim 8, line 2, “the body” should be -- the disc-like body --.
Claim 9, line 3, “the channel” should be -- the corresponding channel --.
Claim 9, lines 3 and 5, “the body” should be -- the disc-like body --.
Claim 10, line 2, “the body” should be -- the disc-like body --.
Claim 11, line 2, “each channel” should be -- the corresponding channel --.
Claim 16, line 6, “the body” should be -- the disc-like body --.
Claim 16, line 8, “the end plate” should be -- the one of the two rotor endplates --.
Claim 18, line 2, “the body of the end plate” should be – the disc-like body of the one of the two rotor endplates --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 2, 4-9, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degner et al (Degner) (U.S. PGPub No. 20170310190).
Regarding claim 1, Degner teaches (see figs. 2 and 8 below) an endplate (200) for an electric machine (Abstract, title, ¶ 35), comprising: 
a disc-like body (see annotated fig. 2 below) defining at least one opening (204) and a corresponding channel (214) extending therefrom (¶ 38), 

a lip (see annotated fig. 2 below) arranged around a circumference of the body (see annotated fig. 2 below) and extending therefrom, the lip (see annotated fig. 2 below) configured to guide the coolant into the at least one opening (204) to supply coolant at an end winding (98) of a stator (74) of the electric machine (70) (¶ 35; ¶ 38; ¶ 32).


    PNG
    media_image1.png
    458
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    859
    812
    media_image2.png
    Greyscale

claim 2/1, Degner teaches (see figs. 2 and 8 above) a cover (see annotated fig. 2 above) configured to abut and cover the lip (see annotated fig. 2 above) to maintain the coolant within the cover (see annotated fig. 2 above) and guide the coolant into the least one opening (204) (¶ 36 to ¶ 38).
Regarding claim 4/2/1, Degner teaches (see figs. 2 and 8 above) the cover (see annotated fig. 2 above) defines at least one notch (see annotated fig. 2 above) to correspond to each channel in the installed state (¶ 36 to ¶ 38).
Regarding claim 5/1, Degner teaches (see figs. 2 and 8 above) the at least one opening (204) includes a plurality of openings (¶ 38).
Regarding claim 6/5/1, Degner teaches (see figs. 2 and 8 above) wherein at least a portion of the plurality of openings (204) are lift points configured to facilitate picking and placing the electric machine (the fact that structural elements 204 are openings means they can perform the function of being lift points, see ¶ 36 to ¶ 38).
Regarding claim 7/5/1, Degner teaches (see figs. 2 and 8 above) at least a portion of the plurality of openings (204) are cooling holds configured to allow fluid to move through the endplate (200) (¶ 36 to ¶ 38).
Regarding claim 8/5/1, Degner teaches (see figs. 2 and 8 above) the plurality of openings (204) are equidistantly and circumferentially arranged around the body (see annotated fig. 8 above) (fig. 6; ¶ 36 to ¶ 38).
Regarding claim 9, Degner teaches (see figs. 2 and 8 above) an endplate (200) for an electric machine (70) (Abstract, title, ¶ 35), comprising: 
a disc-like body (see annotated fig. 2 above) defining at least one opening (204) and a corresponding channel (214) extending therefrom (¶ 38), 

a lip (see annotated fig. 2 above) arranged around the distal diameter of the body (see annotated fig. 2 above) and configured to guide the coolant into the at least one opening (204) to supply coolant at an end winding (38) of the electric machine (70) (¶ 35; ¶ 38; ¶ 32); and 
a cover (see annotated fig. 2 above) configured to abut and cover the lip (see annotated fig. 2 above) to maintain the coolant within the cover (see annotated fig. 2 above) and guide the coolant into the least one opening (204) (¶ 36 to ¶ 38).
Regarding claim 16, Degner teaches (see figs. 2 above and figs. 5 and 6 below) a vehicle electric machine (Abstract), comprising: 
a stator (74) including end windings (98) extending axially from the stator (74); a rotor (72) disposed within the stator (74) and including two rotor endplates (200) (¶ 32 to ¶ 35), 
each endplate (200) having a disc-like body (210) defining at least one opening (204) configured to allow coolant to pass therethrough (¶ 35; ¶ 36); and 
an annular ring (202) configured to abut and cover a portion of the body (210) of one of the two rotor endplates (200), the annular ring (202) having a plurality of radially extending channels (see annotated fig. 5 below) configured to direct coolant from the at least one opening (204) of the end plate (200) to the end windings (98) of the stator (74) during operation of the electric machine (70) (¶ 35; ¶ 36).

    PNG
    media_image3.png
    876
    605
    media_image3.png
    Greyscale

claim 17/16, Degner teaches (see figs. 2, 5 and 6 above) the annular ring (202) comprises an axially extending lip (see annotated fig. 2 above) arranged around an outer circumference and configured to guide the coolant into the at least one opening (204) to supply coolant to the end windings (¶ 35; ¶ 36).
Regarding claim 19/16, Degner teaches (see figs. 2, 5 and 6 above) each of the plurality of radially extending channels (see annotated fig. 5 above) extends from an interior circumference to an exterior circumference of the annular ring (202) (¶ 35; ¶ 36).
Regarding claim 20/16, Degner teaches (see figs. 2, 5 and 6 above) the at least one opening (204) includes a plurality of openings (¶ 35; ¶ 36).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Degner in view of Tojima et al (Tojima) (U.S. PGPub No. 20150288235).
Regarding claim 3/2/1, Degner teaches the device of claim 1 but does not explicitly teach the cover is a ring-like shape configured to be bolted to the body.
However, Tojima teaches (see figs. 1 and 2 below) the cover (11, 12) is a ring-like shape configured to be bolted to the body (1) (¶ 79; ¶ 80) in order to improve stiffness of the rotor against torsion and bending (Tojima, ¶ 33).

    PNG
    media_image4.png
    478
    558
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    511
    546
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Degner and provide the cover is a ring-like shape configured to be bolted to the body as taught by Tojima in order to improve stiffness of the rotor against torsion and bending (Tojima, ¶ 33).
Regarding claim 10/9, Degner teaches the device of claim 9 but does not explicitly teach the cover is a ring-like shape configured to be bolted to the body.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Degner and provide the cover is a ring-like shape configured to be bolted to the body as taught by Tojima in order to improve stiffness of the rotor against torsion and bending (Tojima, ¶ 33).
Regarding claim 11/10/9, Degner in view of Tojima teaches the device of claim 10, Degner further teaches (see figs. 2 and 8 above) the cover (see annotated fig. 2 above) defines at least one notch (see annotated fig. 2 above) to correspond to each channel in the installed state (¶ 36 to ¶ 38).
Regarding claim 12/10/9, Degner in view of Tojima teaches the device of claim 10, Degner further teaches (see figs. 2 and 8 above) the at least one opening (204) includes a plurality of openings (¶ 38).
Regarding claim 13/12/10/9, Degner in view of Tojima teaches the device of claim 12, Degner further teaches (see figs. 2 and 8 above) wherein at least a portion of the plurality of openings (204) are lift points configured to facilitate picking and placing the electric machine (the fact that structural elements 204 are openings means they can perform the function of being lift points, see ¶ 36 to ¶ 38).
Regarding claim 14/12/10/9, Degner in view of Tojima teaches the device of claim 12, Degner further teaches (see figs. 2 and 8 above) at least a portion of the 
Regarding 15/12/10/9, Degner in view of Tojima teaches the device of claim 12, Degner further teaches (see figs. 2 and 8 above) the plurality of openings (204) are equidistantly and circumferentially arranged around the body (see annotated fig. 8 above) (fig. 6; ¶ 36 to ¶ 38).
11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Degner in view of Takeda et al (Takeda) (U.S. Patent No. 6234767).
Regarding claim 18/17/16, Degner teaches the device of claim 17 but does not explicitly teach the annular ring is configured to be bolted to the body of the endplate.
However, Takeda teaches (see fig. 3 below) the annular ring (4) is configured to be bolted to the body of the endplate (1) (col. 5: 64-67; col. 6: 59-67) in order to improve cooling efficiency (Takeda, col. 2: 17-28).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Degner and provide the annular ring is configured to be bolted to the body of the endplate as taught by Takeda in order to improve cooling efficiency (Takeda, col. 2: 17-28).

    PNG
    media_image6.png
    631
    609
    media_image6.png
    Greyscale

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Degner ‘505 (U.S. PGPub No. 20190319505) teaches an automotive motor includes a stator and a rotor disposed within the stator. The automotive motor also includes an endplate attached to the rotor that defines a coolant exit hole, an outer edge, and an array of staggered raised flow disruptors disposed radially between the coolant exit hole and outer edge. The array disrupts flow of coolant as the coolant travels from the coolant exit hole along a surface of the endplate toward the outer edge.

Horii (U.S. PGPub No. 20160261158) teaches a coolant flow channel is formed so as to pass axially through a rotor core radially inside magnet housing apertures, a linking flow channel is formed so as to have a flow channel width that is narrower than a maximum flow channel width of the coolant flow channel, so as to link the coolant flow channel and the magnet housing apertures, and so as to pass axially through the rotor core, and permanent magnets are fixed to an inner wall surface of the magnet housing apertures by an adhesive that is disposed only between a wall surface of the permanent magnets that is positioned on a radially outer side and the inner wall surface of the magnet housing apertures so as to expose a region of a wall surface of the permanent magnets that is positioned on a radially inner side that faces the linking flow channel.
Chamberlin (U.S. PGPub No. 20110273040) teaches an electric machine including a rotor assembly. In some embodiments, the rotor assembly can include a plurality of rotor laminations including at least one first aperture positioned through a portion of the rotor laminations. In some embodiments, the first apertures can form at least one magnet channel when the rotor assembly is substantially assembled. At least one permanent magnet can be positioned in each of the magnet channels. In some 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834